       Case: 3:18-cv-01011-jdp Document #: 44 Filed: 08/27/20 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 AUGUST RESOURCE FUNDING, INC.,

                              Plaintiff,
                                                                  OPINION and ORDER
        v.
                                                                       18-cv-1011-jdp
 PROCORP, LLC and TIMOTHY ERIK SCHULTZ,

                              Defendants.


       Plaintiff August Resource Funding, Inc. provided payroll funding and administrative

services to defendant Procorp, LLC, a temporary employment agency. Defendant Timothy Erik

Schultz, Procorp’s owner and chief executive, guaranteed Procorp’s obligations to August

Resource Funding. Procorp failed to pay what it owed, so August Resource Funding sued

Procorp and Schulz in state court. Defendants removed the suit to this court. Dkt. 1.

       August Resource Funding moves for summary judgment, seeking amounts owed under

the parties’ contracts and a judgment of replevin against the accounts that defendants put up

as security. Dkt. 23. Defendants concede that Procorp didn’t pay what it owed, but they

contend that Procorp didn’t have to pay because August Resource Funding breached the

express terms of the contract and the implied duty of good faith and fair dealing. Defendants

also contend that the amount of damages is disputed.

       Procorp’s breach is undisputed, and defendants’ defenses fail for reasons explained

below. August Resource Funding is entitled to summary judgment on the merits of its claim

for breach of contract and on the amount of damages. But August Resource Funding hasn’t

specifically identified the property subject to replevin, so the court will leave that remedy for

August Resource Funding to pursue post-judgment.
       Case: 3:18-cv-01011-jdp Document #: 44 Filed: 08/27/20 Page 2 of 11



                                  UNDISPUTED FACTS

       The following facts are undisputed except where noted.

       Plaintiff August Resource Funding, Inc. provides funding and administrative services to

temporary staffing agencies, such as defendant Procorp, LLC. Procorp’s sole member and chief

executive is defendant Timothy Erik Schultz.

       In early 2017, August Resource Funding entered a contract with Procorp to fund

Procorp’s payroll and to provide administrative services. Dkt. 12-1. Under the main agreement,

the Accounts Funding Agreement, August Resource Funding collected weekly payments from

Procorp’s customers, withheld the amount that Procorp owed to August Resource Funding,

and sent the rest to Procorp. The parties also entered several related agreements, including a

security agreement that gave August Resource Funding a security interest in defendants’

accounts as collateral for the funding and services to be provided by August Resource Funding.

Dkt. 12-2. Schultz personally guaranteed all Procorp’s obligations to August Resource Funding.

Dkt. 12-3.

       Shortly after the parties entered the agreement, August Resource Funding increased its

financing with Rockford Bank and Trust Company. To support the increased financing, August

Resource Funding granted Rockford Bank a security interest in some of the related agreements

with Procorp and Schultz (though not in the Accounts Funding Agreement itself). Dkt. 38-1.

       Procorp provided temporary employees to Tricon Security Group, LLC using August

Resource Funding’s funding and services. In 2018, Tricon began providing services to Caliber

Auto Transfer of Detroit using labor provided by Procorp. (Neither Tricon nor Caliber is a

party to this lawsuit.) The trouble that led to this suit came in June 2018, when Caliber fell

behind on its payments to Tricon. This caused Tricon to fall behind on its payments for


                                               2
       Case: 3:18-cv-01011-jdp Document #: 44 Filed: 08/27/20 Page 3 of 11



Procorp labor, and Procorp failed to pay all it owed to August Resource Funding. August

Resource Funding stopped funding Procorp in August 2018, and Procorp ceased operations a

few months later.

       August Resource Funding says that Procorp’s unpaid invoices total about $4.2 million,

plus interest as provided in the parties’ contracts. Defendants contend that the amount owed

is disputed.



                                           ANALYSIS

       August Resource Funding brings two claims against defendants—one for damages for

breach of contract, the other for replevin of the accounts with which defendants secured their

obligations to August Resource Funding. This court has jurisdiction over the case under

28 U.S.C. § 1332 because the parties are citizens of different states and the amount in

controversy is more than $75,000. The contract says that it is governed by Wisconsin law,

Dkt. 6-1, at 4, and the parties rely on Wisconsin law, so the court will do the same.

       August Resource Funding is entitled to summary judgment on these claims if it shows

that the material facts are not in dispute and that it is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). Defendants concede that Procorp failed to pay all amounts owed, but

they contend that summary judgment is not warranted for three reasons: (1) August Resource

Funding materially breached the contract by assigning its security interest in defendants’

accounts to Rockford Bank; (2) August Resource Funding breached its implicit duty of good

faith and fair dealing; and (3) August Resource Funding’s damages are disputed.




                                                3
        Case: 3:18-cv-01011-jdp Document #: 44 Filed: 08/27/20 Page 4 of 11



A. Alleged breach by August Resource Funding

       Defendants contend that they are excused from their obligations under the contract

because August Resource Funding breached the contract by assigning an interest in their

agreements to Rockford Bank. Defendants would be excused from performance under the

contract only if August Resource Funding breached the parties’ contract and the breach was

material. A breach is material in this sense only if it destroyed “the essential objects of the

contract.” Mgmt. Comp. Servs., Inc. v. Hawkins, Ash, Baptie & Co., 206 Wis. 2d 158, 557 N.W.2d

67, 77 (1996).

       So the first question is whether August Resource Funding breached the agreement.

Defendants say that August Resource Funding breached two provisions of the Accounts

Funding Agreement by assigning an interest in defendants’ accounts to Rockford Bank. The

first provision states:

               Agency [Procorp] hereby represents to Vendor [August Resource
               Funding] that, except for the security interest created thereby and
               granted in favor of Vendor, and, so long as any obligation is owed
               to Vendor, Agency will be, the sole owner of the Accounts
               Receivable, free from any claim, lien, security interest, or
               encumbrance.

Dkt. 6-1, at 1. This provision prevents Procorp, not August Resource Funding, from assigning

any security interest in the accounts receivable. This provision provides no help to defendants.

       The second provision relied on by defendants is the non-assignment provision of the

Accounts Funding Agreement. It applies equally to both parties. It provides:

               NONASSIGNABILITY. This Agreement shall be binding upon
               the successors of Vendor and Agency, but is personal to and shall
               not be assigned by either party without the express written
               consent of either party, both of which will not unreasonably
               withhold this consent (and will not receive any compensation for
               such consent) to an assignment to a reputable, competent,
               qualified, financially stable entity.

                                               4
       Case: 3:18-cv-01011-jdp Document #: 44 Filed: 08/27/20 Page 5 of 11



Id. at 5. August Resource Funding did not assign any interest in the Accounts Funding

Agreement itself to Rockford Bank. August Resource Funding granted Rockford Bank a security

interest in some of the related contracts, including the security agreement and Schultz’s

continuing guaranty. Dkt. 38-1, at 4. The main Accounts Funding Agreement incorporates the

security agreement by providing that the security agreement “is attached to and made a part

of this Agreement.” Dkt. 6-1, at 1. The parties don’t discuss this in depth, but the most natural

interpretation of the non-assignment provision is that it bars either side from assigning the

main Accounts Funding Agreement to another company. August Resource Funding did not

actually “assign” any accounts or agreements to the bank; it granted a security interest. It would

be a stretch to consider the non-assignment provision to prevent August Resource Funding

from using the security agreement and the guaranty to secure the additional financing needed

to fund Procorp’s increasing payroll. After all, funding that payroll was the core purpose of the

agreement.

       But even if August Resource Funding had breached the non-assignment provision by

granting a security interest to Rockford Bank without getting Procorp’s prior consent, the

question remains whether that breach was a material one, such that Procorp was excused from

paying what it owed. Defendants argue that the breach was material because Rockford Bank

pressured August Resource Funding to terminate its agreement with Procorp. Defendants point

to deposition testimony from August Resource Funding’s president that Rockford Bank

pressured him to recover the money that Procorp owed. Defendants say that the testimony

shows that Rockford Bank “exerted its influence over August’s course of dealing with Procorp”

and “was the driving force behind August’s decision” to terminate its agreement with Procorp.

Dkt. 33, at 15.


                                                5
       Case: 3:18-cv-01011-jdp Document #: 44 Filed: 08/27/20 Page 6 of 11



       The argument fails. Defendants offer only speculation that it was pressure from

Rockford Bank that motivated August Resource Funding’s decision to stop funding Procorp.

August Resource Funding was advancing money to Procorp, which Procorp wasn’t paying, so

August Resource Funding had its own motive to cut off the advances to Procorp. And even if

pressure from Rockford Bank factored into August Resource Funding’s decision, defendants

have no evidence that the pressure was caused by August Resource Funding’s assignment of a

security interest to Rockford Bank. Even without the security interest, August Resource

Funding owed the bank, and the bank would have been motivated to pressure August Resource

Funding to stop the losses from the Procorp business regardless of any security that Procorp

had provided to August Resource Funding, or that August Resource Funding had provided to

the bank.

       August Resource Funding needed cash to fund Procorp’s payroll, which was August

Resource Funding’s primary obligation under the Accounts Funding Agreement. The source of

at least some of that cash was Rockford Bank. Assigning a security interest in the collateral to

Rockford Bank helped August Resource Funding get the cash it needed to meet its obligations

to Procorp. Assigning an interest in the Procorp agreements did not destroy the essential objects

of the contract; to the contrary. Such a breach, if there were any, was not a material breech

that would excuse Procorp from its obligation to pay what it owed to August Resource Funding.

B. Alleged breach of duty of good faith and fair dealing

       Defendants also contend that August Resource Funding breached the duty of good faith

and fair dealing that is implicit under Wisconsin law in every contract, Marshall & Ilsley Bank

v. Schlueter, 2002 WI App 313, ¶ 15, 258 Wis. 2d 865, 655 N.W.2d 521. Schultz says in a

declaration that based on his conversations with August Resource Funding’s president about


                                               6
       Case: 3:18-cv-01011-jdp Document #: 44 Filed: 08/27/20 Page 7 of 11



Tricon’s difficulties, he “believed that . . . August Resource Funding understood the situation

with Tricon and Caliber, and was not considering termination of the Agreement.” Dkt. 34, ¶ 9.

On the basis of this assumption, Schultz says, defendants continued to provide labor to Tricon

despite Tricon’s inability to make its full payments, and the parties agreed to increase the

funding that August Resource Funding provided to defendants, thereby increasing defendants’

debt to August Resource Funding. Defendants say that they made a partial payment of their

debt to August Resource Funding of $435,000 in July 2018, which August Resource Funding

accepted shortly before it unilaterally terminated the parties’ agreement and stopped providing

funding to defendants. They say that August Resource Funding materially breached its duty of

good faith and fair dealing by terminating the agreement then because it prevented defendants

from meeting their payroll obligations and caused them to cease operations.

       The problem with defendants’ argument is that a party cannot violate the duty of good

faith and fair dealing by taking an act that is specifically authorized by the parties’ agreement.

Super Valu Stores, Inc. v. D-Mart Food Stores, Inc., 146 Wis. 2d 568, 431 N.W.2d 721, 726 (Ct.

App. 1988). A party cannot rely on the implied duty of good faith and fair dealing “to undo

express terms of an agreement.” Beidel v. Sideline Software, Inc., 2013 WI 56, ¶ 29, 348 Wis. 2d

360, 842 N.W.2d 240. Section 8.2 of the contract allows August Resource Funding to

terminate the agreement without “any notice or reason of termination and opportunity to cure”

if any of the events described in sections 7.b through 7.k occur. Dkt. 6-1, at 4. One of those

events is if defendants “fail to comply with any provision of the Security Agreement.” Id. at 3.

And section 8.a of the security agreement provides that “[a]ny failure of [defendants] to pay

when due any obligations secured by this Agreement shall constitute a default.” Dkt. 12-2,

at 3. Defendants’ argument that August Resource Funding’s termination is somehow unfair


                                                7
       Case: 3:18-cv-01011-jdp Document #: 44 Filed: 08/27/20 Page 8 of 11



doesn’t change the fact that August Resource Funding was entitled to terminate the agreement

as soon as defendants missed a payment. Because August Resource Funding’s actions were

authorized by the contract, August Resource Funding did not violate the implied duty of good

faith and fair dealing by terminating the agreement as it did.

C. Purported dispute over damages

       August Resource Funding has submitted a spreadsheet in support of its damages.

Dkt. 29-1. It lists a series of invoices dated between June 1 and August 24, 2018. According to

the spreadsheet, as of November 5, 2018, defendants owed a total of $4,244,453.86, plus an

additional $253,807.82 in interest. The spreadsheet is supported by a declaration from August

Resource Funding’s president, Michael T. Loven, who says that the spreadsheet “set[s] forth

the full list of [defendants’] unpaid invoices” and that the balance continues to accrue

contractual interest at a rate of $2,093.15 per day.1 Dkt. 29, ¶¶ 8 and 10.

       Defendants say that August Resource Funding’s damages are materially disputed for

two reasons: (1) August Resource Funding’s spreadsheet may be inaccurate; and (2) August

Resource Funding may have failed to mitigate its damages.

       As for the first argument, defendants have no evidence to dispute the accuracy of August

Resource Funding’s spreadsheets. Defendants cite Loven’s deposition, in which he testified that

he hadn’t verified the calculations on the spreadsheet just before signing his affidavit. But

Loven also testified that he and his staff verified the information when he created the

spreadsheet, Dkt. 39 (Loven Dep. 18:8–13), and defendants identify no reason that Loven


1
 Loven says in his declaration that defendants owed $253,607.80 in interest as of November
5, 2018, which is $200.02 less than the amount shown on the spreadsheet. The parties do not
address this discrepancy, but August Resource Funding cites the lower figure in its amended
complaint, Dkt. 6, ¶ 8, and in its proposed facts, Dkt. 25, ¶ 17.


                                               8
         Case: 3:18-cv-01011-jdp Document #: 44 Filed: 08/27/20 Page 9 of 11



couldn’t rely on his prior verification when he signed his affidavit. Defendants also object that

the spreadsheet isn’t accompanied by supporting documentation, such as copies of invoices

and payments. And they say that the spreadsheet doesn’t reflect payments that Procorp and

Tricon made between June 1 and August 24. But Loven testified that he had copies of the

underlying invoices and payments on which the spreadsheet was based. Id. at 21:1–8. And he

explained that the payments he received during the period shown on the spreadsheet were for

earlier invoices that weren’t reflected on the spreadsheet. Id. at 25:5–13. If defendants

questioned August Resource Funding’s calculation of its damages, they were free to seek the

information on which those calculations were based through discovery. But they have adduced

no evidence to cast doubt on the spreadsheet calculations. They offer only their speculation

that these amounts may be incorrect, which is not enough to defeat a supported motion for

summary judgment. Herzog v. Graphic Packaging Int’l, Inc., 742 F.3d 802, 805–06 (7th Cir.

2014).

         Defendants’ second damages argument is that August Resource Funding failed to

mitigate its damages. They say that because August Resource Funding didn’t terminate the

agreement as soon as it could have—when Procorp missed its first payment—defendants

incurred additional debt to August Resource Funding that could have been mitigated. They

also suggest that if August Resource Funding had continued to fund Procorp instead of

terminating the agreement when it did, Procorp may have been able to continue operations

and repay more of its debts to August Resource Funding.

         August Resource Funding, like all contracting parties, had a duty to mitigate its

damages. Kramer v. Bd. of Educ. of the Sch. Dist. of the Menomonie Area, 2001 WI App 244, ¶ 13,

248 Wis. 2d 333, 635 N.W.2d 857. But that duty didn’t require August Resource Funding to


                                               9
       Case: 3:18-cv-01011-jdp Document #: 44 Filed: 08/27/20 Page 10 of 11



choose every option that, with the clarity of hindsight, would have led to lower damages.

Rather, August Resource Funding had a duty “to use reasonable means under the circumstances

to avoid or minimize [its] damages.” Id. (quoting Kuhlman, Inc. v. G. Heileman Brewing Co., 83

Wis. 2d 749, 266 N.W.2d 382, 384 (1978)). Defendants have the burden of proof to show

that August Resource Funding could have mitigated its damages. Kuhlman, 266 N.W.2d at

384.

       Defendants’ arguments contradict one another—defendants first say that August

Resource Funding should have mitigated its damages by terminating the agreement earlier than

it did, then they suggest that August Resource Funding should have mitigated its damages by

continuing to fund Procorp. In either case, defendants have adduced no evidence that August

Resource Funding made any unreasonable choices under the circumstances. Defendants offer

only speculation that August Resource Funding could have mitigated its damages by making

different choices. Again, speculation is not enough to avoid summary judgment on an issue

that the other side has supported with evidence. Herzog, 742 F.3d at 805–06.



                                      CONCLUSION

       Defendants failed to meet their obligations under their contract with August Resource

Funding. Their failure to perform wasn’t excused by August Resource Funding’s granting a

security interest to Rockford Bank, and August Resource Funding did not breach the implied

duty of good faith and fair dealing. Nor have defendants identified any genuine dispute of

material fact about the damages incurred by August Resource Funding. So the court will grant

summary judgment to August Resource Funding and enter judgment on its claim for breach of

contract in the amount requested.


                                             10
       Case: 3:18-cv-01011-jdp Document #: 44 Filed: 08/27/20 Page 11 of 11



       Under Federal Rule of Civil Procedure 64, replevin is generally governed by the law of

the forum state. Wisconsin law requires that a plaintiff particularly describe the claimed

property. Wis. Stat. § 810.02(1). August Resource Funding’s amended complaint seeks

replevin of “all accounts receivable of Procorp and Schultz,” but August Resource Funding has

not identified any specific accounts that would be subject to replevin. So the court will decline

to enter a judgment of replevin. August Resource Funding may seek an order of replevin as a

post-judgment remedy in the appropriate court.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff August Resource Funding, Inc.’s motion for summary judgment, Dkt. 23,
          is GRANTED.

       2. The clerk of court is to enter judgment in the amount of $4,244,453.86, plus
          interest of $1,635,086.80 as of August 26, 2020, and close this case.

       Entered August 26, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               11
